92 F.3d 1178
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Ronald GRAHAM, Petitioner.
No. 95-8077.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 12, 1995.Decided:  Oct. 30, 1995.

On Petition for Writ of Mandamus.  (CA-94-491)
Ronald Graham, Petitioner Pro Se.
PETITION DENIED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Ronald Graham brought this petition for a writ of mandamus seeking a speedy evidentiary hearing in a 42 U.S.C. § 1983 (1988) action pending in the district court.  To the extent Graham alleges unreasonable delay in the district court, the district court docket sheet reflects no delay.  Further, to the extent Graham seeks review of a court order, mandamus may not be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  While we grant the motion for leave to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before us and argument would not aid the decisional process.

PETITION DENIED